The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments that the Double Patenting rejection is no longer applicable, the examiner respectfully disagrees.  The amendments to the claims currently incorporated that a user provide input to a computer.  The computer-implemented method of the Patent is not stated as requiring user input, but it also does not exclude the “specify” and “assign” steps from incorporating user input.  Therefore, the broadest reasonable interpretation of the claims in question continues to overlap in scope.
The arguments against the prior art rejections are moot in view of the new grounds of rejection presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,267,882.
Although the claims at issue are not identical, they are not patentably distinct from each other because, while the claims are not identical, the claims pertain to the same subject matter.  Specifically, claim 1 of the instant application presents nearly identical subject matter of claim 8 of the Patent, in that claim 8 requires all of the subject matter of claim 1 of the Patent and then adds to color-code pixels of representative of abnormal values, which means that the underlying tissue at that location is abnormal.  This equates to the differing subject matter of claim 1 of the instant application (see lines 15-19 of claim 1; and the corresponding limitations in claim 9).  Therefore, the subject matter of claims 1 and 9 of the instant application overlaps entirely with that of claims 1 and 9, respectively, of the Patent.
Each of the dependent claims 2-7 and 10-15 of the instant application are identical to those of claims 2-7 and 10-15 of the Patent.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daw (US Patent Pub. No. 2003/095147) as evidence by Brown (US Patent No. 5,332,968), further in view of Scheffler et al. (T1 Quantification with Inversion Recovery TrueFISP, 2001), and further in view of Tyler (US Patent Pub. No. 2002/0016543).
Regarding claims 1 and 9, Daw discloses a user interface having analysis status indicators (see Title).  In the description of Daw, it states “As shown in FIG. 1, a patient 20 is typically placed within a housing 12 having an MR scanner” (see paragraph 27).  “[P]rotons undergo a longitudinal relaxation (T1) and transverse relaxation (T2). Because different tissues undergo different rates of relaxation, the differences create the contrast between different internal structures as well as a contrast between normal and abnormal tissue. Thus, the signal intensity is proportional to a combination of the number of protons, the T1 and the T2 properties of the tissue” (see paragraph 28).  “[E]ach of the data elements known has the numerical value which is related to each of the properties that provides a description of the data element. Each data element will thus be described by several different numbers, one number for each of the properties stored. The data is thus multivariate. The numerical values may be thought of as defining the position of a data element in multi-dimensional space and reflecting the magnetic resonance properties of the tissue corresponding to that location” (see paragraph 29).  “Within the visual display, the intensity, color, and other features of the respective data point, whether termed a pixel, voxel, or other representation, provides an indication of the medical parameter of interest” (see paragraph 30).  Figure 3 illustrates an image of breast tissue which is being examined “for breast cancer and a study whether or not the cancer has metastasized and spread to other tissues within the patient” (see paragraph 38).  “The medical image 42 has positioned thereon a region of interest 44 within a box which has been created by a user using the user interface… Within the region of interest 44, clustering of the various types of tissue is performed and a color scale image is applied to the various clusters of data using the appropriate color scheme… which the user may select in order to give the greatest contrast and highlight of the tissues under study” (see paragraph 39).  Regarding the user selecting desired colors, also see paragraph 81.
In paragraph 76, Daw teaches that “a classification analysis has been accomplished for a second tissue type within the region of interest 44, the second tissue type being indicated by a different color scale, such as a different color from the spectrum green”.  “FIG. 6 shows that within the region of interest 44 a second, separate tissue type has been selected for analysis and classification and, following such analysis, a thumbnail window 120 is displayed which shows in each thumbnail view those images which contain either or both of the tissue types of interest” (see paragraph 78).  Through segmentation and clustering, a first tissue type is identified and colorized in a first color spectrum.  Then a different tissue type may be identified, which may include an abnormal tissue with abnormal quantitative values that are outside of the range of quantitative values of the first identified tissue type but, due to the clustering and segmenting, may be located and included in the pixels corresponding to the first identified tissue.  
However, this quote from paragraph 76 does not clearly teach selection of one tissue and then colorization of abnormality within that tissue, but instead identifying a first and a second tissue.
It is noted that Brown similarly teaches the creation of magnetic resonance imaging color composites (see Title).  “The method includes acquiring the gray-tone images, and plotting a histogram of the average pixel signal intensities for selected regions of interest in each image. This provide quantitative data to support qualitative assessments of tissue contrast behavior in each of the images which acts as a basis for color coding” (see Abstract).  “[Q]uantitative measurements of the normalized pixel values (0-255) for each region of interest in each image or channel are plotted in a histogram… FIG. 6 illustrates other pixel values per pulse sequence. Based upon this information, color assignments are determined” (see column 7, lines 47-61).  “[A]verage signal intensities of pixels within operator-selected regions of interest are calculated, generally by the software, in order to provide quantitative data supporting qualitative assessments of tissue contrast behaviors” (see column 7, lines 20-24).  This quote teaches that the operator selects regions, and therefore tissues and/or organs, of interest.   “From the normalized quantitative data obtained, image color assignments can be specifically selected so that the desired colors of specific tissues and fluids could be visually optimized in the final composites” (see column 8, lines 5-13).  However, Brown adds that “Pathologic conditions can easily be identified by variation from the known visual colors and contours” (see column 9, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Brown’s ability to colorize pathologic conditions by their variation from the known visual colors, and to incorporate this into the teachings of Daw, thereby allowing a single tissue type to be identified and then the variations automatically viewable, thereby making it more easy to identify these variations and pathologic conditions (see column 9, lines 15-17 of Brown).
While Daw teaches to the use of a plurality of images which teaches “a plurality of images”, there is no specific teaching that the images are acquired using different inversion times as different imaging conditions” (see lines 3-5 of claim 1; and the equivalent limitations of claim 9).
Scheffler teaches T1 quantification with inversion recovery TrueFISP (see Title).  Scheffler states that “Most T1 quantification techniques are based on measuring the longitudinal magnetization at different time intervals TI after an inversion or saturation pulse. The magnitude of the longitudinal magnetization as a function of TI is then fitted to a mono-exponential recovery function [M0(1-eTI/T1) for saturation, and M0(1-2eTI/T1) for inversion recovery to give T1 and proton density M0 values” (see first paragraph after the Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize different inversion times as the means for signal acquisition prior to fitting to an exponential function to acquire T1 values, as taught by Scheffler, in order to acquire T1 values for use with the system and methods of Daw as combined with Brown because, while Daw describes that multiple images are acquired in order to perform the analyses, there is no detailed explanation of the various methods by which the acquisition should be carried out.  As such, Scheffler fills in the gaps by providing specific acquisition techniques that result in the necessary data set to fit the data to an exponential function as the manner by which T1 values are obtained per pixel.
However, these references do not explicitly teach the fitting of the data to an exponential curve to determine the quantitative value of each pixel.
Tyler discloses a “method for diagnosis of and prognosis for damaged tissue” (see Title).  Tyler states that “the invention is directed to the assessment of cartilage damage and cartilage repair. For pixels of a predetermined size, MRI parameters are quantized in areas of interest. These qMRI values are correlated to previously determined parameter values for healthy tissue structures and for damaged tissue structures, and for types of repair tissue. Additionally, images can be formed based on the qMRI parameter values” (see paragraph 8).  Tyler teaches that “Following acquisition of the qMRI sequence (23 images), one of the images was displayed on the screen and a region of interest or mask outlined with a computer-aided tool. The T1, T1 sat, T2 and MT ratio for each pixel within that delineated region was automatically calculated based on a single exponential decay …” (see paragraph 95).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the fitting of pixel data to an exponential curve or function in order to determine the T1, T1 sat, T2 and MT ratio for each pixel, as taught by Tyler, and to utilize this processing in the system of the combination of Daw with Brown and Scheffler, thereby determining the values that are used for colorization because the claimed elements (the processing techniques used to provide color data to MR images) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).


Regarding claims 2 and 10, Daw teaches that “the image data are stored on a computer and the medical personnel have access to a computer database for retrieving and viewing the images, the massive amount of information contained in the various images together with the huge number of images which are available make properly reading and understanding all of the date in the images a very time consuming and difficult task” (see paragraph 36).
Regarding claims 3-4 and 11-12, it is noted that the use of contrast agent or the lack of a need for contrast agent in medical imaging is dependent on the anatomy that is to be viewed and analyzed via the imaging procedure.  Therefore, it would have been obvious to one of ordinary skill in the art to use contrast agents, or not to use contrast agents, dependent upon the desired outcome of the imaging procedure.  Additionally, whether or not the images are acquired with or without contrast agent would have little to no bearing on the computer-implemented method claimed in claim 1.
Regarding claims 5 and 13, Daw teaches at column 5, lines 3-4 that pre-contrast and post-contrast sequence data may be acquired.  
Regarding claims 6 and 14, see the description above of Tyler viewed in combination with Scheffler.
Regarding claims 7 and 15, Daw teaches that “Within the visual display, the intensity, color, and other features of the respective data point, whether termed a pixel, voxel, or other representation, provides an indication of the medical parameter of interest” (see paragraph 30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799